
	
		II
		111th CONGRESS
		2d Session
		S. 4031
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2010
			Mr. Bayh (for himself
			 and Mr. Bond) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote exploration for and development of rare earth
		  elements in the United States, to reestablish a competitive supply chain for
		  rare earth materials in the United States and countries that are allies of the
		  United States, and for other purposes.
	
	
		1.Short
			 title
			(a)Short
			 titleThis Act may be cited
			 as the Rare Earths Supply-Chain
			 Technology and Resources Transformation Act of 2010 or
			 the RESTART
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Findings.
					Sec. 3. Statement of policy with respect to the reestablishment
				of a rare earth materials supply chain in the United States and countries that
				are allies of the United States.
					Sec. 4. Definitions.
					Sec. 5. Actions to promote exploration for and development of
				rare earth elements in the United States.
					Sec. 6. Executive agents for matters related to the rare earth
				materials supply chain.
					Sec. 7. Assessments related to rare earth supply chain
				vulnerability.
					Sec. 8. Rare earth materials loan guarantee
				program.
					Sec. 9. Rare earth materials program.
					Sec. 10. Defense-related manufacturing of rare earth
				materials.
					Sec. 11. Study on cooperative development of production of and
				supply chain for rare earth materials in the United States.
					Sec. 12. Restrictions on use of appropriated funds.
					Sec. 13. Amendments to the National Materials and Minerals
				Policy, Research and Development Act of 1980.
					Sec. 14. Repeal of National Critical Materials Act of
				1984.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Significant
			 quantities of rare earth elements are used in the production of clean energy
			 technologies, including advanced automotive propulsion batteries, electric
			 motors, high-efficiency light bulbs, solar panels, and wind turbines. These
			 technologies are used to advance the United States energy policy of reducing
			 dependence on foreign oil and decreasing greenhouse gas emissions through
			 expansion of cleaner sources of energy.
			(2)Many modern
			 defense technologies, such as radar and sonar systems, precision-guided
			 weapons, cruise missiles, and lasers, cannot be built, as designed and
			 specified, without the use of rare earth elements and materials produced from
			 them.
			(3)Rare earth
			 materials also provide core functionality to a variety of high technology
			 applications in computing, pollution abatement, power generation, water
			 treatment, oil refining, metal alloying, communications, health care,
			 agriculture, and other sectors.
			(4)Although at least
			 40 percent of the world’s reserves of rare earth elements are located within
			 the United States and countries that are allies of the United States, the
			 United States now depends on imports for nearly 100 percent of its needs for
			 rare earth materials because there are virtually no active producers of rare
			 earth materials in the United States.
			(5)The United States
			 remains nearly entirely dependent on overseas refineries for elemental and
			 alloy processing of rare earth elements and does not currently maintain a
			 strategic reserve of rare earth compounds, metals, or
			 alloys.
			(6)By way of
			 contrast, more than 97 percent of all rare earth materials for world
			 consumption are produced in the People's Republic of China. The ability and
			 willingness of China to export rare earth materials is eroding due to the
			 growing demand for such materials in China, the enforcement of environmental
			 laws on current producers by the Government of China, and the mandate of the
			 Government of China to consolidate the rare earth materials industry by
			 decreasing the number of mining permits.
			(7)The Government of
			 China has taken several steps recently that have caused significant
			 perturbations in the market for rare earth materials. For example, the draft
			 rare earth materials plan for 2009 to 2015 of the Ministry of Industry and
			 Information Technology of China proposed an immediate ban on the exportation of
			 dysprosium, terbium, thulium, lutetium, and yttrium, the so-called
			 heavy rare earth elements, and a restriction on the exportation
			 of all other, light, rare earth metals to a level well below that sufficient to
			 satisfy the 2008 demand of Japan alone for such metals.
			(8)In July 2010, the
			 Government of China decreased the export quota allocations for rare earth
			 oxides and metals by more than 70 percent, causing price increases of three to
			 eight times and causing supply shortages of some materials.
			(9)In September
			 2010, the Government of China reportedly restricted the exportation of all rare
			 earth oxides and metals to Japan over a diplomatic incident.
			(10)In October 2010,
			 the Government of China reportedly restricted the exportation of all rare earth
			 oxides and metals to the United States and Europe, essentially cutting off the
			 global community from supplies of rare earth materials.
			(11)Given that the
			 dominance of the rare earth materials market by China has adversely impacted
			 the stability of the supply of such materials and endangers the access of the
			 United States and allies of the United States to such materials, rare earth
			 materials should qualify as materials either strategic or critical to national
			 security.
			(12)As such, there
			 is an urgent need to identify and assess the current global market situation
			 with respect to rare earth materials, the strategic value placed on rare earth
			 materials by foreign countries including China, and the vulnerability of the
			 supply chains of the Department of Defense and the domestic manufacturing
			 industry for rare earth elements and products containing rare earth elements,
			 such as neodymium iron boron and other specialty magnets and rare earth
			 doped lasers.
			(13)The United
			 States should facilitate the reestablishment of a globally competitive rare
			 earth materials industry, in countries other than China, with multiple sources
			 of mining, processing, alloying, and manufacturing to achieve self-sufficiency
			 with respect to the production of rare earth materials.
			(14)That
			 self-sufficiency requires an uninterrupted supply of strategic materials
			 critical to national security and innovative commercial product development,
			 including with respect to rare earth materials, to support the clean energy and
			 defense supply chains.
			(15)The United
			 States currently cannot produce valuable rare earth materials and permanent
			 magnets. The capability to do so should be explored using appropriate research
			 and development projects.
			3.Statement of
			 policy with respect to the reestablishment of a rare earth materials supply
			 chain in the United States and countries that are allies of the United
			 StatesIt is the policy of the
			 United States—
			(1)to take any and all actions necessary to
			 ensure the reestablishment of a competitive supply chain for rare earth
			 materials in the United States and in countries that are allies of the United
			 States; and
			(2)that such a supply chain should include the
			 capacity to conduct mining, refining, processing, alloying, and manufacturing
			 operations using suppliers in the United States and countries that are allies
			 of the United States to provide a secure source of rare earth materials as a
			 vital component of national security and economic policy.
			4.DefinitionsIn this Act:
			(1)AlloyThe
			 term alloy means a partial or complete solid solution of one or
			 more elements in a metallic matrix.
			(2)AlloyingThe
			 term alloying means the melting of metal to create a metallic
			 matrix.
			(3)Clean energy
			 technologyThe term clean energy technology means a
			 technology related to the production, use, transmission, storage, control, or
			 conservation of energy that is designed to—
				(A)reduce the need
			 for additional energy supplies by—
					(i)using existing
			 energy supplies with greater efficiency; or
					(ii)transmitting,
			 distributing, or transporting energy with greater effectiveness through the
			 infrastructure of a country;
					(B)diversify the
			 sources of the energy supply of a country—
					(i)to
			 strengthen energy security; and
					(ii)to
			 increase supplies of energy in a manner that reflects consideration of the
			 environmental effects of the entire energy supply system; or
					(C)contribute to a
			 stabilization of atmospheric greenhouse gas concentrations through reduction,
			 avoidance, or sequestration of energy-related emissions.
				(4)ProcessThe
			 term process, in the case of a rare earth oxide, means the
			 conversion of the oxide into usable rare earth metals and specialty alloys and
			 powders for domestic magnet and other manufacturing.
			(5)Rare
			 earthThe term rare earth means any of the following
			 chemical elements in any of their physical forms or chemical
			 combinations:
				(A)Scandium.
				(B)Yttrium.
				(C)Lanthanum.
				(D)Cerium.
				(E)Praseodymium.
				(F)Neodymium.
				(G)Promethium.
				(H)Samarium.
				(I)Europium.
				(J)Gadolinium.
				(K)Terbium.
				(L)Dysprosium.
				(M)Holmium.
				(N)Erbium.
				(O)Thulium.
				(P)Ytterbium.
				(Q)Lutetium.
				(6)RefineThe
			 term refine, in the case of a rare earth element extracted from
			 rock, means the separation and purification of the rare earth element to
			 commercial grades of oxides or other salts such as oxalates or
			 chlorides.
			5.Actions to
			 promote exploration for and development of rare earth elements in the United
			 States
			(a)PolicyIt is the policy of the United States that
			 each Federal agency shall take appropriate actions, to the extent consistent
			 with applicable law, to expedite permitting and projects that will increase
			 exploration for, and development of, rare earth elements in the United
			 States.
			(b)Rare earth
			 policy task force
				(1)EstablishmentThere
			 is established within the Department of the Interior a task force to be known
			 as the Rare Earth Policy Task Force (in this section referred to
			 as the Task Force), which shall report to the President through
			 the Secretary of the Interior.
				(2)CompositionThe
			 Task Force shall be composed of the following:
					(A)The Secretary of
			 the Interior (or a designee), who shall serve as chair of the Task
			 Force.
					(B)The Secretary of
			 Energy (or a designee).
					(C)The Secretary of
			 Agriculture (or a designee).
					(D)The Secretary of
			 Defense (or a designee).
					(E)The Secretary of
			 Commerce (or a designee).
					(F)The Secretary of
			 State (or a designee).
					(G)The Director of
			 the Office of Management and Budget (or a designee).
					(H)The Chairman of
			 the Council on Environmental Quality (or a designee).
					(I)Such other
			 members as the Secretary of the Interior considers appropriate.
					(c)DutiesThe
			 Task Force shall—
				(1)monitor and
			 assist Federal agencies in expediting the review and approval of permits or
			 other actions, as necessary, to accelerate the completion of projects that will
			 increase investment in, exploration for, and development of domestic rare earth
			 elements pursuant to the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1701 et seq.), the Act of June 4, 1897 (commonly known as the
			 Organic Act of 1897 (16 U.S.C. 473–482, 551)), the National
			 Forest Management Act of 1976 (16 U.S.C. 1600 et seq.), and any other
			 applicable statutory authorities related to domestic mining operations;
				(2)assist Federal
			 agencies in reviewing laws (including regulations) and policies that discourage
			 investment in, exploration for, and development of domestic rare earth elements
			 pursuant to Federal Land Policy and Management Act of 1976, the Act of June 4,
			 1897, the National Forest Management Act of 1976, and any other applicable
			 statutory authorities related to domestic mining operations; and
				(3)take such other
			 actions to otherwise increase investment in, exploration for, and development
			 of domestic rare earth elements as the Task Force considers appropriate.
				(d)Annual
			 reportsAt least once each year, the Task Force shall submit to
			 the President, the Committee on Natural Resources of the Senate, the Committee
			 on Energy and Commerce of the House of Representatives, and the Committee on
			 Natural Resources of the House of Representatives a report setting forth the
			 following:
				(1)A description of
			 the results of the coordinated and expedited review of permits or other actions
			 to promote investment in, exploration for, and development of domestic rare
			 earth elements, and an identification of the procedures and actions that have
			 proven to be the most useful and appropriate in coordinating and expediting the
			 review of projects that will increase investment in, exploration for, and
			 development of domestic rare earth elements.
				(2)An identification
			 of the substantive and procedural requirements of Federal, State, tribal, and
			 local laws (including regulations) and Executive orders that are inconsistent
			 with, duplicative of, or structured so as to restrict effective implementation
			 of the projects described in paragraph (1).
				(3)Such
			 recommendations as the Task Force considers appropriate to advance the policy
			 set forth in subsection (a).
				(e)Judicial
			 review
				(1)In
			 generalNothing in this section shall be construed to affect any
			 judicial review of an agency action under any other provision of law.
				(2)ConstructionThis
			 section—
					(A)is intended to
			 improve the internal management of the Federal Government; and
					(B)does not create
			 any right or benefit, substantive or procedural, enforceable at law or equity
			 by a party against the United States (including an agency, instrumentality,
			 officer, or employee of the United States) or any other person.
					6.Executive agents
			 for matters related to the rare earth materials supply chain
			(a)EstablishmentNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of Commerce, the Secretary of Defense, the Secretary of Energy, the Secretary
			 of the Interior, and the Secretary of State shall jointly establish an
			 interagency working group for the purposes of reestablishing the production of,
			 and a competitive supply chain for, rare earth materials in the United
			 States.
			(b)Representatives
			 of executive departments
				(1)In
			 generalThe Secretary of Commerce, the Secretary of Defense, the
			 Secretary of Energy, the Secretary of the Interior, and the Secretary of State
			 shall each appoint in the department under the jurisdiction of such Secretary
			 an Executive Agent to serve as a representative on the interagency working
			 group established under subsection (a). Each Executive Agent so appointed shall
			 be an Assistant Secretary of the department concerned.
				(2)Deadline for
			 initial appointment of representativesThe initial appointment
			 under paragraph (1) of representatives to the interagency working group
			 established under subsection (a) shall be made not later than 30 days after the
			 date of the enactment of this Act.
				7.Assessments
			 related to rare earth supply chain vulnerability
			(a)Report on rare
			 earth supply chain vulnerability
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Interior and the Secretary of Energy shall
			 jointly, in consultation with the Secretary of Defense, the Secretary of
			 Commerce, the Secretary of State, and the United States Trade
			 Representative—
					(A)conduct an
			 assessment of the vulnerability of the supply chain for rare earth materials in
			 the United States; and
					(B)determine
			 pursuant to such assessment which rare earth elements are critical to clean
			 energy technologies and the national and economic security of the United
			 States.
					(2)Submittal to
			 Congress
					(A)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the Secretary of the Interior and the Secretary of Energy shall
			 jointly submit to Congress a report setting forth the results of the assessment
			 and the determinations under paragraph (1).
					(B)FormThe
			 report required by subparagraph (A) shall be submitted in unclassified
			 form.
					(b)Report on
			 establishment of a rare earth stockpileNot later than one year
			 after the date of the enactment of this Act, the Secretary of the Interior and
			 the Secretary of Energy shall jointly, in consultation with the Secretary of
			 Defense, the Secretary of Commerce, the Secretary of State, and the United
			 States Trade Representative, submit to Congress a report setting forth the
			 following:
				(1)A determination
			 with respect to whether the rare earth materials determined to be critical to
			 clean energy technologies and the national and economic security of the United
			 States pursuant to subsection (a)(1)(B) should be procured and placed in a
			 stockpile.
				(2)A description of
			 legal authorities required to procure and place in a stockpile the rare earth
			 materials so determined to be critical to clean energy technologies and the
			 national and economic security of the United States.
				(3)Recommendations
			 on criteria and considerations necessary to determine the commencement and
			 termination of the stockpiling of such materials.
				(4)Recommendations
			 on criteria and considerations with respect to the use of materials in the
			 stockpile, such as in instances of—
					(A)the importation
			 of rare earth materials into the United States in violation of the antidumping
			 or countervailing duty provisions of title VII of the Tariff Act of 1930 (19
			 U.S.C. 1671 et seq.); or
					(B)other violations
			 of the WTO Agreement or the agreements annexed to the WTO Agreement by WTO
			 member countries with respect to the importation or exportation of rare earth
			 materials.
					(5)An assessment of
			 the funding required, not including the cost of the rare earth materials, to
			 commence, operate, and terminate the stockpiling of rare earth
			 materials.
				(c)DefinitionsIn
			 this section:
				(1)Agreements
			 annexed to the WTO AgreementThe term agreements annexed to
			 the WTO Agreement means the agreements referred to in section 101(d) of
			 the Uruguay Round Agreements Act (19 U.S.C. 3511(d)).
				(2)StockpileThe
			 term stockpile means a strategic reserve of rare earth oxides, and
			 storable forms of rare earth elements and alloys for purposes of clean energy
			 technology and the national and economic security of the United States.
				(3)WTO Agreement;
			 WTO member countryThe terms WTO Agreement and
			 WTO member country have the meanings given those terms in section
			 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501).
				8.Rare earth
			 materials loan guarantee program
			(a)AmendmentTitle
			 XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.) is amended by
			 adding at the end the following:
				
					1706.Temporary
				program for rare earth materials revitalization
						(a)Authority of
				Secretary
							(1)In
				generalSubject to the availability of appropriations, the
				Secretary may make guarantees under this title for the commercial application
				of new or significantly improved technologies (as compared to technologies in
				use in the United States as of the date on which the guarantee is made) for
				each project category described in paragraph (2).
							(2)Project
				categoriesA project category referred to in paragraph (1)
				includes—
								(A)the separation
				and recovery of rare earth materials from ores or other sources;
								(B)the preparation
				of rare earth materials in oxide, metal, alloy, or other forms needed
				for—
									(i)national security
				purposes;
									(ii)the economic
				well-being of the United States; or
									(iii)industrial
				production purposes;
									(C)the application
				of rare earth materials in the production of improved—
									(i)magnets;
									(ii)batteries;
									(iii)refrigeration
				systems;
									(iv)optical
				systems;
									(v)electronics;
									(vi)catalysis;
				and
									(vii)applications
				that the Secretary determines to be necessary; and
									(D)the application
				of rare earth materials in any other appropriate use, as determined by the
				Secretary.
								(b)TimelinessTo
				the maximum extent practicable, in a manner that is consistent with the
				appropriate protection of the interests of the taxpayers of the United States,
				the Secretary shall minimize any delay in approving applications for loan
				guarantees under this section.
						(c)CooperationTo
				the maximum extent practicable, the Secretary shall cooperate with appropriate
				private sector participants to achieve a complete rare earth materials
				production capability in the United States by the date that is 5 years after
				the date of enactment of the Rare Earths and Critical Materials Revitalization
				Act of 2010.
						(d)LimitationsThe
				Secretary may make a guarantee for a project described in subsection (a)(2)
				only if the project, due to technical or financial uncertainly, is not, as of
				the date of receipt of the application for the guarantee—
							(1)being undertaken
				by the private sector; or
							(2)likely to be
				undertaken by the private sector.
							(e)Termination of
				authorityThe authority provided by this section shall terminate
				on September 30,
				2015.
						.
			(b)Table of
			 contents amendmentThe table
			 of contents in section 1(b) of the Energy Policy Act of 2005 (Public Law
			 109–58; 119 Stat. 594) is amended by inserting after the item relating to
			 section 1705 the following:
				
					
						Sec. 1706. Temporary program for rare earth materials
				revitalization.
					
					.
			9.Rare earth
			 materials program
			(a)DefinitionsIn
			 this section:
				(1)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1002).
				(2)ProgramThe
			 term program means a program for the research, development,
			 demonstration, and commercial application of rare earth materials established
			 by subsection (b).
				(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)EstablishmentThere
			 is established in the Department of Energy a program to ensure the long-term,
			 secure, and sustainable supply of rare earth materials in quantities that are
			 sufficient to satisfy the national security, economic well-being, and
			 industrial production needs of the United States.
			(c)Program
			 activitiesIn carrying out the program, the Secretary shall
			 support activities—
				(1)to better
			 characterize and quantify virgin stocks of rare earth materials using
			 theoretical geochemical research;
				(2)to explore,
			 discover, and recover rare earth materials using advanced science and
			 technology;
				(3)to improve
			 methods for the extraction, processing, use, recovery, and recycling of rare
			 earth materials;
				(4)to improve the
			 understanding of the performance, processing, and adaptability in engineering
			 designs of rare earth materials;
				(5)to identify and
			 test alternative materials that could be substituted for rare earth materials
			 in particular applications;
				(6)to engineer and
			 test applications that—
					(A)use recycled rare
			 earth materials;
					(B)use alternative
			 materials; or
					(C)seek to minimize
			 rare earth materials content;
					(7)to collect,
			 catalogue, archive, and disseminate information on rare earth materials,
			 including scientific and technical data generated by the research and
			 development activities supported under this section;
				(8)to assist
			 scientists and engineers in making the fullest possible use of the data
			 holdings described in paragraph (7);
				(9)to facilitate
			 information-sharing and collaboration among program participants and
			 stakeholders; and
				(10)to assess, and
			 subsequently provide for, the appropriate protection of intellectual property
			 regarding research, processing, and use of rare earth materials,
			 including—
					(A)applications in
			 magnetic materials and catalysts;
					(B)processing of
			 proprietary materials; and
					(C)techniques used
			 in solvent extraction.
					(d)Improved
			 processes and technologiesTo the maximum extent practicable, the
			 Secretary shall support new or significantly improved processes and
			 technologies as compared to processes and technologies, as of the date of
			 enactment of this Act, that are in use in the rare earth materials
			 industry.
			(e)Expansion of
			 participationIn carrying out the program, the Secretary shall
			 encourage—
				(1)multidisciplinary
			 collaborations among program participants; and
				(2)extensive
			 opportunities for students at institutions of higher education, including each
			 institution described in section 371(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1067q(a)).
				(f)ConsistencyThe
			 Secretary shall carry out the program in a manner consistent with the each
			 policy and program described in the National Materials and Minerals Policy,
			 Research and Development Act of 1980 (30 U.S.C. 1601 et seq.).
			(g)International
			 collaborationTo the maximum extent practicable, in carrying out
			 the program, the Secretary may collaborate on activities of mutual interest
			 with any relevant agency of a foreign country that has an interest relating to
			 rare earth materials.
			(h)Plan
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act and biennially thereafter, in accordance with paragraph (2), the
			 Secretary shall prepare and submit to the appropriate committees of Congress a
			 plan that contains a description of, for the period covered by the plan, the
			 manner by which carry out the program.
				(2)Specific
			 requirementsA plan described in paragraph (1) shall contain a
			 description of—
					(A)for the 2-year
			 period beginning on the date of submission of the plan, the research and
			 development activities to be carried out under the program;
					(B)the expected
			 contributions of the program to the creation of innovative methods and
			 technologies for the efficient and sustainable provision of rare earth
			 materials to the domestic economy of the United States;
					(C)the criteria to
			 be used to evaluate applications for loan guarantees under section 1706 of the
			 Energy Policy Act of 2005;
					(D)any project that
			 receives loan guarantee support under section 1706 of the Energy Policy Act of
			 2005 (including the status of the project);
					(E)the manner by
			 which the program promotes the broadest possible participation by academic,
			 industrial, and other contributors; and
					(F)(i)each action taken or
			 proposed that reflects recommendations from the assessment conducted under
			 subsection (i); or
						(ii)the rationale of the Secretary for
			 not taking action pursuant to any recommendation of an assessment under
			 subsection (i) for a plan submitted following the completion of an
			 assessment.
						(3)ConsultationIn
			 preparing each plan under paragraph (1), the Secretary shall consult
			 with—
					(A)appropriate
			 representatives of industry;
					(B)institutions of
			 higher education;
					(C)National
			 Laboratories;
					(D)professional and
			 technical societies; and
					(E)other appropriate
			 entities, as determined by the Secretary.
					(i)Assessment
				(1)In
			 generalOn the date on which the Secretary has carried out the
			 program for 4 years, the Secretary shall offer to enter into an arrangement
			 with the National Academy of Sciences under which the Academy shall conduct an
			 assessment of the program.
				(2)InclusionsThe
			 assessment described in paragraph (1) shall include—
					(A)(i)the recommendation of
			 the National Academy of Sciences that the program should be continued;
			 and
						(ii)a description of any program
			 improvement that the Academy determines to be necessary; or
						(B)(i)the recommendation of
			 the National Academy of Sciences that the program should be terminated;
			 and
						(ii)a description of each lesson
			 learned from the conduct of the program.
						(3)AvailabilityUpon
			 completion, the assessment described in paragraph (1) shall be made available
			 to—
					(A)the appropriate
			 committees of Congress; and
					(B)the
			 public.
					10.Defense-related
			 manufacturing of rare earth materials
			(a)Sense of
			 CongressIt is the sense of Congress that—
				(1)the capability to
			 produce rare earth materials is the backbone of both the defense and energy
			 supply chains;
				(2)the United States
			 lacks sufficient capability to produce rare earth materials;
				(3)there is an
			 urgent need to reestablish a supply chain in the United States for processing
			 rare earth oxides into metals and rare earth magnets; and
				(4)that urgency
			 warrants the exercise of the authority of the President under title I of the
			 Defense Production Act of 1950 (50 U.S.C. App. 2071 et seq.) to support the
			 reestablishment of the capability to produce rare earth materials and the
			 supply chain described in paragraph (3) to meet a deficiency in the defense
			 industrial base and renewable energy sectors of the United States.
				(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to provide loans or loan guarantees under title III of
			 the Defense Production Act of 1950 (50 U.S.C. App. 2091 et seq.) for which the
			 total loan principal does not exceed—
				(1)$20,000,000 in
			 the case of projects for the establishment of a supply chain in the United
			 States for processing rare earth oxides into metals, into alloys, and into
			 powders; and
				(2)$30,000,000 in
			 the case of projects for the establishment of the capability to produce
			 sintered domestic neodymium iron boron magnets.
				(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report describing past, current, and
			 future projects for which loans or loan guarantees are provided under title III
			 of the Defense Production Act of 1950 to support the reestablishment of a rare
			 earth materials supply chain in the United States. If no such project is in
			 process or planned as of the date of the report, the report shall include a
			 justification for the lack of such projects, particularly the lack of projects
			 to establish or support production capability in the United States in critical
			 segments of the rare earth materials market.
			11.Study on
			 cooperative development of production of and supply chain for rare earth
			 materials in the United States
			(a)FindingsCongress
			 makes the following findings:
				(1)It may not be
			 possible for the United States to depend on any single producer of rare earth
			 materials to supply the production and supply chain requirements necessary for
			 the national security and industrial development of the United States.
				(2)It is also not
			 reasonable to expect any one producer of rare earth materials to overcome the
			 challenges posed by the monopoly in the rare earth materials market sponsored
			 by the Government of the People's Republic of China.
				(3)Therefore, a
			 cooperative effort, involving several producers of rare earth materials, should
			 be considered as a collaborative approach to leverage the resources of the
			 United States and countries that are allies of the United States.
				(b)Study
			 requiredThe Secretary of the Interior and the Secretary of
			 Energy shall jointly, in consultation with the Secretary of Defense, the
			 Secretary of Commerce, the Secretary of State, and the United States Trade
			 Representative, conduct a study to determine the feasibility and effectiveness
			 of using a cooperative structure involving multiple producers of rare earth
			 materials to reestablish the production of, and a supply chain for, rare earth
			 materials in the United States.
			(c)ElementsThe
			 study required by subsection (b) shall include an assessment of the
			 following:
				(1)Whether
			 establishing a cooperative involving multiple producers of rare earth materials
			 to reestablish the production of, and a supply chain for, rare earth materials
			 in the United States would be in the national security and industrial
			 development interests of the United States, including by—
					(A)resulting in
			 improved heavy rare earth elements distribution values for a cooperative
			 refinery described in paragraph (3); and
					(B)creating depth in
			 the supply chain for rare earth materials.
					(2)The
			 qualifications necessary for a producer of rare earth materials to participate
			 in the cooperative described in paragraph (1), such as whether such a producer
			 should be—
					(A)permitted, based,
			 and owned in the United States;
					(B)capable of
			 producing both heavy and light rare earth elements; or
					(C)eligible for any
			 of the loan guarantee programs described in paragraph (3).
					(3)How existing
			 programs could be used to facilitate the establishment of a national
			 cooperative rare earth refinery by providing financing to rare earth elements
			 mines that are owned and permitted in the United States, such as
			 through—
					(A)loan guarantees
			 under title III of the Defense Production Act of 1950 (50 U.S.C. App. 2091 et
			 seq.) or section 1706 of the Energy Policy Act of 2005, as added by section 8
			 of this Act; or
					(B)funds in the
			 National Defense Stockpile Transaction Fund under section 9 of the Strategic
			 and Critical Materials Stock Piling Act (50 U.S.C. 98h).
					(4)The areas of
			 knowledge, expertise, and skill that would be necessary to the success of a
			 cooperative refinery described in paragraph (3), such as—
					(A)production of
			 rare earth elemental oxides and metals from rare earth concentrates;
					(B)production of any
			 companion materials such as tellurium, vanadium, cobalt, thorium, or other
			 strategic materials and metals; and
					(C)development and
			 use of front end processes required by certain rare earth
			 concentrates and use of back end processes for rare earth
			 oxides.
					(5)Other
			 characteristics necessary to the success of the refinery, such as the ability
			 and willingness to purchase rare earth concentrates from producers that
			 participate in the cooperative described in paragraph (1) and producers that do
			 not participate in the cooperative.
				(6)How to allow the
			 participation in the cooperative of producers of rare earth materials from
			 countries that are allies of the United States, such as through direct
			 investment by such producers in the cooperative refinery described in paragraph
			 (3).
				(7)The advisability
			 of establishing a special advisory board to ensure that the cooperative meets
			 the national security and industrial development needs of the United States,
			 consisting of representatives of the producers participating in the
			 cooperative, the United States Geological Survey, the Society of Mining,
			 Metallurgy and Exploration, the Department of Defense (including representation
			 with respect to the National Defense Stockpile), the Department of Energy, and
			 other appropriate Federal agencies and nongovernmental organizations.
				(8)The advisability
			 of providing the special advisory board described in paragraph (7) with
			 authority to expend funds in the National Defense Stockpile Transaction Fund
			 under section 9 of the Strategic and Critical Materials Stock Piling Act (50
			 U.S.C. 98h) for the development of the cooperative.
				(9)Whether the
			 cooperative could increase the viability of the supply chain for rare earth
			 materials in the United States and countries that are allies of the United
			 States by providing or participating in pre-feasibility and exploration funding
			 for promising rare earth mining companies.
				(10)The feasibility
			 and desirability of establishing a design and prototype team at an organization
			 that may participate in the cooperative, such as a institution of higher
			 education, to provide technology transfer services to participants in the
			 cooperative.
				(11)The funds
			 necessary to establish the cooperative and the advisability of selling
			 materials in a stockpile of rare earth materials as described in section 7(b),
			 if such a stockpile is established, to maintain the financial integrity of the
			 cooperative, if necessary.
				(d)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of the Interior and the Secretary of Energy shall jointly submit to Congress a
			 report on the results of the study required by subsection (b).
			12.Restrictions on
			 use of appropriated fundsA
			 person that receives funds appropriated by Congress for the purpose of
			 supporting the reestablishment of the production of, and a supply chain for,
			 rare earth materials in the United States, as described in this Act—
			(1)may not sell or otherwise transfer any
			 resources or assets purchased, in whole or in part, using such funds to a
			 foreign-owned or controlled entity without the concurrence of the Secretary of
			 Energy, the Secretary of Defense, the Secretary of State, and the Secretary of
			 Commerce; and
			(2)shall be subject
			 to the provisions of section 2538 of title 10, United States Code, in the
			 utilization of such funds, including with respect to any rare earth materials
			 sold by the person.
			13.Amendments to
			 the National Materials and Minerals Policy, Research and Development Act of
			 1980
			(a)PolicySection
			 3 of the National Materials and Minerals Policy, Research and Development Act
			 of 1980 (30 U.S.C. 1602) is amended—
				(1)in the first
			 sentence, by striking The Congress declares that it and
			 inserting It; and
				(2)in the second
			 sentence, by striking The Congress further declares that
			 implementation and inserting Implementation.
				(b)ImplementationSection
			 4 of the National Materials and Minerals Policy, Research and Development Act
			 of 1980 (30 U.S.C. 1603) is amended—
				(1)by striking
			 For the purpose and all that follows through declares
			 that the and inserting The; and
				(2)by striking
			 departments and agencies, and inserting departments and
			 agencies to implement the policies described in section 3.
				(c)Program
			 planSection 5 of the National Materials and Minerals Policy,
			 Research and Development Act of 1980 (30 U.S.C. 1604) is amended—
				(1)by striking
			 date of enactment of this Act each place it appears and
			 inserting date of enactment of the Rare Earths and Critical Materials
			 Revitalization Act of 2010;
				(2)in subsection
			 (b)(1), by striking Federal Coordinating Council for Science,
			 Engineering, and Technology and inserting National Science and
			 Technology Council,;
				(3)in subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1)—
						(i)by
			 striking the Federal Emergency and all that follows through
			 Agency, and; and
						(ii)by
			 striking appropriate shall and inserting appropriate,
			 shall;
						(B)by striking
			 paragraph (1);
					(C)by redesignating
			 paragraph (2) as paragraph (1);
					(D)in paragraph (1)
			 (as redesignated by subparagraph (C)), by striking in the case
			 and all that follows through subsection, and which; and
					(E)by striking
			 paragraph (3) and inserting the following:
						
							(2)assess the
				adequacy, accessibility, and stability of the supply of materials necessary to
				maintain national security, economic well-being, and industrial
				production.
							;
				
					(4)by striking
			 subsections (d) and (e); and
				(5)by redesignating
			 subsection (f) as subsection (d).
				14.Repeal of
			 National Critical Materials Act of 1984Title II of Public Law 98–373 (30 U.S.C.
			 1801 et seq.) is repealed.
		
